 Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 1 of 20 Pageid#: 7


                                                                                     10/04/2019
                        IN THE UNITED STATES DISTRICT COURT
                          FOR WESTERN DISTRICT OF VIRGINIA
                                 DANVILLE DIVISION


 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH
 FACEBOOK USER URL:
                                                              4:19mj40
                                                    Case No. ____________________
 https://www.facebook.com/bendi.davis
                                                          Filed Under Seal
 THAT ARE STORED AT PREMISES
 CONTROLLED BY FACEBOOK, INC.




                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT


       I, Derrick Lancaster, being first duly sworn, hereby depose and state as follows:



                     INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application for a search warrant for

information associated with certain Facebook user URL http://www.facebook.com/bendi.davis

that are stored at premises owned, maintained, controlled, or operated by Facebook Inc.

(“Facebook”), a social networking company headquartered in Menlo Park, California. The

information to be searched is described in the following paragraphs and in Attachment A. This

affidavit is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a),

2703(b)(1)(A), and 2703(c)(1)(A) to require Facebook to disclose to the government records and

other information in its possession pertaining to the subscriber or customer associated with the

user URL, including the content of the subscriber’s or customer’s account.



                                                1
 Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 2 of 20 Pageid#: 8



        2.      Since October 2017, I have been a Task Force Officer (TFO) with the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (ATF), within the Washington Field Division,

Roanoke, Virginia Field Office. I am a 10-year veteran, with the City of Danville, Virginia Police

Department, and, since November 2016, have been assigned to the special investigations division.

I have received training in areas of narcotics investigations including search and seizure laws and

statutes pertaining to enforcement of the Controlled Substances Act. Since becoming a sworn law

enforcement officer in 2009, I have either conducted or assisted other law enforcement officers in

conducting numerous narcotics investigations that have resulted in the arrest and conviction of

numerous individuals. In addition, I have been qualified, as a subject matter expert in narcotics

distributing, within the Circuit Courts of the City of Danville, Virginia.

        3.      I am knowledgeable about state and federal drug laws, and have participated in

numerous narcotic distributing investigations. I have also conducted and participated in the

debriefing of many drug traffickers, through which I have learned valuable information regarding

the techniques used by drug traffickers to distribute drugs in domestic markets. Additionally, I

have testified in grand jury proceedings related to the investigation of individuals involved in drug

trafficking. As a result of my on the job experience, I am familiar with the way in which drug

traffickers illegally traffic, transport, and distribute narcotics.

        4.       Based on my training and experience investigating narcotics and the

distribution of narcotics, I know that it is common for individuals engaged in this activity to

use social media platforms (i.e. Facebook), to further their criminal activities. I am aware that

Facebook is a social media platform that allows communication, between multiple parties,

utilizing the “messenger” application. I am aware that this type of communication plays an

integral role in the daily lives of individuals engaging in narcotics trafficking and that these



                                                    2
 Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 3 of 20 Pageid#: 9



individuals use this type service to exchange information with customers and/or source(s) of

supply through messaging, instant messaging, and voice conversations.

       5.       As an ATF Task Force Officer, I am an “investigative or law enforcement officer”

of the United States within the meaning of Title 18, United States Code, Section 2510(7) and am

empowered by law to conduct investigations of, and to make arrests for, offenses in violation of

Titles 18 and 21 of the United States Code.

       6.       The facts in this affidavit come from my own investigation, observations, training

and experience, and information obtained from other law enforcement officers. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant and does

not set forth all of my knowledge about this matter.

       7.       Based on the facts set forth in this affidavit, there is probable cause to believe that

Bendi Williamson DAVIS (hereinafter “DAVIS”), and others known and unknown, are engaged

in a conspiracy to violate federal drug laws—to wit: conspiracy to distribute methamphetamine,

cocaine and heroin in violation of 21 U.S.C. §§ 841(a)(1) and 846. There is also probable cause

to search the information described in Attachment A for evidence of these crimes, as described in

Attachment B.




                                                  3
Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 4 of 20 Pageid#: 10




                      TECHNICAL BACKGROUND ON FACEBOOK

       8.      Facebook owns and operates a free-access social networking website of the same

name that can be accessed at http://www.facebook.com. Facebook allows its users to establish

accounts with Facebook, and users can then use their accounts to share written news, photographs,

videos, and other information with other Facebook users and sometimes with the general public.

       9.      Facebook asks users to provide basic contact and personal identifying information

to Facebook during the registration process or later. This information may include the user’s full

name, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook security

questions and answers (for password retrieval), physical address (including city, state, and zip

code), telephone numbers, screen names, websites, and other personal identifiers. Facebook also

assigns a user identification number to each account.

       10.     Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. Facebook assigns a group

identification number to each group. A Facebook user can also connect directly with individual

Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”

accepts the request, then the two users will become “Friends” for purposes of Facebook and can

exchange communications or view information about each other. Each Facebook user’s account

includes a list of that user’s “Friends” and a “News Feed,” which highlights information about the

user’s “Friends,” such as profile changes, upcoming events, and birthdays.

       11.     Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A



                                                4
Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 5 of 20 Pageid#: 11



Facebook user can also create “lists” of Facebook friends to facilitate the application of these

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example, the types of notifications they receive from Facebook.

       12.     Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post “status” updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items available

elsewhere on the Internet. Facebook users can also post information about upcoming “events,”

such as social occasions, by listing the event’s time, location, host, and guest list. In addition,

Facebook users can “check in” to particular locations or add their geographic locations to their

Facebook posts, thereby revealing their geographic locations at particular dates and times. A

particular user’s profile page also includes a “Wall,” which is a space where the user and his or

her “Friends” can post messages, attachments, and links that will typically be visible to anyone

who can view the user’s profile.

       13.     Facebook allows users to upload photos and videos, which may include any

metadata such as location that the user transmitted when s/he uploaded the photo or video. It also

provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video. When a

user is tagged in a photo or video, he or she receives a notification of the tag and a link to see the

photo or video. For Facebook’s purposes, the photos and videos associated with a user’s account

will include all photos and videos uploaded by that user that have not been deleted, as well as all

photos and videos uploaded by any user that have that user tagged in them.

       14.     Facebook users can exchange private messages on Facebook with other users.

These messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox” on

Facebook, which also stores copies of messages sent by the recipient, as well as other information.



                                                  5
Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 6 of 20 Pageid#: 12



Facebook users can also post comments on the Facebook profiles of other users or on their own

profiles; such comments are typically associated with a specific posting or item on the profile. In

addition, Facebook has a Chat feature that allows users to send and receive instant messages

through Facebook. These chat communications are stored in the chat history for the account.

Facebook also has a Video Calling feature, and although Facebook does not record the calls

themselves, it does keep records of the date of each call.

       15.     If a Facebook user does not want to interact with another user on Facebook, the

first user can “block” the second user from seeing his or her account.

       16.     Facebook has a “like” feature that allows users to give positive feedback or connect

to particular pages. Facebook users can “like” Facebook posts or updates, as well as webpages or

content on third-party (i.e., non-Facebook) websites. Facebook users can also become “fans” of

particular Facebook pages.

       17.     Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.

       18.     Each Facebook account has an activity log, which is a list of the user’s posts and

other Facebook activities from the inception of the account to the present. The activity log includes

stories and photos that the user has been tagged in, as well as connections made through the

account, such as “liking” a Facebook page or adding someone as a friend. The activity log is

visible to the user but cannot be viewed by people who visit the user’s Facebook page.

       19.     Facebook Notes is a blogging feature available to Facebook users, and it enables

users to write and post notes or personal web logs (“blogs”), or to import their blogs from other

services, such as Xanga, LiveJournal, and Blogger.




                                                 6
Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 7 of 20 Pageid#: 13



          20.   The Facebook Gifts feature allows users to send virtual “gifts” to their friends that

appear as icons on the recipient’s profile page. Gifts cost money to purchase, and a personalized

message can be attached to each gift. Facebook users can also send each other “pokes,” which are

free and simply result in a notification to the recipient that he or she has been “poked” by the

sender.

          21.   Facebook also has a Marketplace feature, which allows users to post free classified

ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

          22.   In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications (“apps”) on the Facebook platform. When a

Facebook user accesses or uses one of these applications, an update about that the user’s access or

use of that application may appear on the user’s profile page.

          23.   Facebook uses the term “Neoprint” to describe an expanded view of a given user

profile. The “Neoprint” for a given user can include the following information from the user’s

profile: profile contact information; News Feed information; status updates; links to videos,

photographs, articles, and other items; Notes; Wall postings; friend lists, including the friends’

Facebook user identification numbers; groups and networks of which the user is a member,

including the groups’ Facebook group identification numbers; future and past event postings;

rejected “Friend” requests; comments; gifts; pokes; tags; and information about the user’s access

and use of Facebook applications.

          24.   Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP address.

These logs may contain information about the actions taken by the user ID or IP address on

Facebook, including information about the type of action, the date and time of the action, and the

user ID and IP address associated with the action. For example, if a user views a Facebook profile,



                                                  7
Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 8 of 20 Pageid#: 14



that user’s IP log would reflect the fact that the user viewed the profile, and would show when and

from what IP address the user did so.

       25.     Social networking providers like Facebook typically retain additional information

about their users’ accounts, such as information about the length of service (including start date),

the types of service utilized, and the means and source of any payments associated with the service

(including any credit card or bank account number).         In some cases, Facebook users may

communicate directly with Facebook about issues relating to their accounts, such as technical

problems, billing inquiries, or complaints from other users. Social networking providers like

Facebook typically retain records about such communications, including records of contacts

between the user and the provider’s support services, as well as records of any actions taken by

the provider or user as a result of the communications.

       26.     As explained herein, information stored in connection with a Facebook account

may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal

conduct under investigation, thus enabling the United States to establish and prove each element

of an offense or, alternatively, to exclude the innocent from further suspicion. The “user

attribution” evidence is analogous to the search for “indicia of occupancy” while executing a

search warrant at a residence. For example, profile contact information, private messaging logs,

status updates, and tagged photos (and the data associated with the foregoing, such as date and

time) may be evidence of who used or controlled the Facebook account at a relevant time. Further,

Facebook account activity can show how and when the account was accessed or used. For

example, as described herein, Facebook logs the Internet Protocol (IP) addresses from which users

access their accounts along with the time and date. By determining the physical location associated

with the logged IP addresses, investigators can understand the chronological and geographic



                                                 8
Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 9 of 20 Pageid#: 15



context of the account access and use relating to the crime under investigation. Such information

allows investigators to understand the geographic and chronological context of Facebook access,

use, and events relating to the crime under investigation. Additionally, Facebook builds geo-

location into some of its services. Geo-location allows, for example, users to “tag” their location

in posts and Facebook “Friends” to locate each other. This geographic and timeline information

may tend to either inculpate or exculpate the Facebook account owner. Last, Facebook account

activity may provide relevant insight into the Facebook account owner’s state of mind as it relates

to the offense under investigation. For example, information on the Facebook account may

indicate the owner’s motive and intent to commit a crime (e.g., information indicating a plan to

commit a crime), or consciousness of guilt (e.g., deleting account information in an effort to

conceal evidence from law enforcement).

       27.         Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information concerning

subscribers and their use of Facebook, such as account access information, transaction information,

and other account information.

                                       PROBABLE CAUSE

             28.      The United States, including the Drug Enforcement Administration (DEA),

   Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF), and the City of Danville,

   Virginia Police Department (DPD) are conducting a criminal investigation of Bendi

   Williamson DAVIS (hereinafter “DAVIS”) and other subjects known and unknown

   regarding possible violations of conspiracy to distribute methamphetamine, cocaine, and

   heroin, in violation of 21 U.S.C. §§ 841(a)(1) and §846.




                                                 9
Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 10 of 20 Pageid#: 16



         29.     Between September 4, 2018 and September 6, 2018, DAVIS, on three

  separate occasions, distributed controlled illegal narcotics, to a Confidential Source (CS),

  within the Western District of Virginia as detailed below.

         30.     Through investigation I know that DAVIS has a Facebook account with a user

  URL of http://www.facebook.com/bendi.davis.

         31.     On or about September 4, 2018, DAVIS communicated with the CS, utilizing

  Facebook Messenger (URL: http://www.facebook.com/bendi.davis) about setting up a sale of

  cocaine. DAVIS refers to the cocaine as “girl” (which your affiant is aware, based off

  training and experiences, is slang for powder cocaine). In addition, via Facebook Messenger

  conversation with the CS, DAVIS spoke about “Ice” (which your affiant is aware, based off

  training and experiences, is slang for crystal methamphetamine) and provided the CS with

  the prices, per weight, for the methamphetamine. On this date, following the Facebook

  Messenger conversation, the CS provided $50.00 in documented United States Currency to

  DAVIS, and, in return, the CS received 0.33 grams of suspected cocaine from DAVIS. A

  subsequent lab analysis showed the substance obtained from DAVIS to contain cocaine.

  Below are screenshots of the Facebook Messenger conversation between DAVIS and the CS:




                                               10
Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 11 of 20 Pageid#: 17




                                     11
Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 12 of 20 Pageid#: 18




                                     12
Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 13 of 20 Pageid#: 19




                                     13
Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 14 of 20 Pageid#: 20




                                     14
Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 15 of 20 Pageid#: 21




                                     15
Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 16 of 20 Pageid#: 22




                                     16
Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 17 of 20 Pageid#: 23




                                     17
Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 18 of 20 Pageid#: 24



         32.     In addition, on or about September 5, 2018, DAVIS, utilizing Facebook URL

  http://www.facebook.com/bendi.davis, exchanged Facebook Messenger communications

  with the CS, setting up the sale of cocaine by Davis to the CS. On this date, following the

  Facebook Messenger conversation, the CS in fact provided $110.00 in documented United

  States Currency to DAVIS, and, in return, the CS received 0.98 grams of suspected cocaine

  from DAVIS. A subsequent lab analysis showed the substance obtained from DAVIS to

  contain cocaine.

         33.     Also on or about September 6, 2018, the CS purchased a quantity of heroin,

  along with a quantity of suspected methamphetamine, from DAVIS. On this date, the CS

  provided $130.00 in documented United States Currency to DAVIS, and, in return, the CS

  received 0.13 grams of suspected heroin, along with 0.6 grams of suspected

  methamphetamine, from DAVIS. Subsequent lab analysis showed the substances obtained

  from DAVIS to contain heroin and methamphetamine.

         34.     Based upon the information outlined above, there is probable cause that

  DAVIS utilized Facebook URL http://www.facebook.com/bendi.davis to set up and in

  furtherance of narcotic distribution. DAVIS has utilized the Facebook URL

  http://www.facebook.com/bendi.davis in connection with illegal drug distribution since at

  least the month of September 2018. In addition, DAVIS’ Facebook account is still being

  utilized, evidenced by continuous and current public postings.

         35.     Therefore, it is respectfully submitted that probable cause exists that the data

  maintained and stored at the premises of Facebook associated with the Facebook user URL

  http://www.facebook.com/bendi.davis will lead to evidence, fruits, or instrumentalities of the




                                              18
Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 19 of 20 Pageid#: 25



   crime described above and could assist in identifying additional witnesses and suspects that

   are involved in the narcotics distribution conspiracy.



             INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED



             36.   I anticipate executing this warrant under the Electronic Communications

   Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using

   the warrant to require Facebook to disclose to the government copies of the records and other

   information (including the content of communications) particularly described in Section I of

   Attachment B. Upon receipt of the information described in Section I of Attachment B,

   government-authorized persons will review that information to locate the items described in

   Section II of Attachment B.

                                         CONCLUSION

             37.   Based on the foregoing, I request that the Court issue the proposed search

   warrant.

             38.   This Court has jurisdiction to issue the requested warrant because it is a “court

   of competent jurisdiction” as defined by 18 U.S.C. § 2711. Specifically, this Court is a “district

   court of the United States . . . that has jurisdiction over the offense being investigated.” 18

   U.S.C. § 2711(3)(A)(i).

       39.         Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is

not required for the service or execution of this warrant.




                                                 19
Case 4:19-mj-00040-RSB Document 3-1 Filed 10/04/19 Page 20 of 20 Pageid#: 26



                                             Respectfully submitted,

     #Z3FMJBCMF&MFDUSPOJD.FBOT s/Derrick Lancaster

               KĐƚŽďĞƌϰ͕ϮϬϭϵ               Derrick Lancaster, Task Force Officer
                                             Bureau of Alcohol, Tobacco, Firearms, and
                                             Explosives



     Subscribed and sworn to before me on October , 2019.
     $WWHVWHGWRWHOHSKRQLFDOO\

      Robert S. Ballou
     ________________________________________
     The Honorable Robert S. Ballou
     UNITED STATES MAGISTRATE JUDGE
     WESTERN DISTRICT OF VIRGINIA




                                          20
